Case 19-54628-sms       Doc 31    Filed 06/05/19 Entered 06/05/19 16:29:30           Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                          :   CHAPTER 11
                                                :
MICHAEL VINCENT THRASHER,                       :   CASE NO. 19-54628 - SMS
                                                :
               DEBTOR.                          :

                     UNITED STATES TRUSTEE’S OBJECTION TO
                     APPLICATION FOR FINAL COMPENSATION

         COMES NOW Nancy J. Gargula, United States Trustee for Region 21, in furtherance of

the administrative responsibilities imposed by 28 U.S.C. § 586(a), and objects as follows to the

“Application for Final Compensation by Attorney” (the “Compensation Application”) (Doc. No.

21) filed by Milton D. Jones (the “Attorney Jones”) on May 12, 2019.

         1.    Michael Vincent Thrasher (the “Debtor”) commenced this case by filing a

voluntary petition for relief under chapter 11 of the Bankruptcy Code on March 25, 2019 (the

“Petition Date”).

         2.    On April 23, 2019, Attorney Jones filed an Application to Employ Milton D. Jones

as Attorney for Debtor (the “Employment Application”) (Doc. No. 17).

         3.    On April 25, 2019, the Court entered an order granting the Employment

Application subject to objection by the United States Trustee within 21 days (Doc. No. 18)

         4.    On May 15, 2019, the United States Trustee filed an objection to the Employment

Application (the “Employment Objection”) (Doc. No. 26).

         5.    In the Compensation Application, Attorney Jones seeks compensation in the

amount of $15,277.50 for services rendered in connection with the case from January 17, 2019

through May 12, 2019. Attorney Jones also agreed to waive any compensation above the initial

retainer.
Case 19-54628-sms         Doc 31     Filed 06/05/19 Entered 06/05/19 16:29:30               Desc Main
                                     Document     Page 2 of 4


        6.      The United States Trustee has reviewed the Application and objects to allowance

of the requested fees.

        7.      Section 330(a) of the Bankruptcy Code states

        (1) After notice to the parties in interest and the United States Trustee and a hearing
        . . . the court may award to . . . a professional person employed under section 327 .
        ..–
                  (A) reasonable compensation for actual, necessary services rendered by the
                  . . . attorney and by any paraprofessional person employed by [attorney] . .
                  .
        (3) In determining the amount of reasonable compensation to be awarded to [a] . .
        . professional person, the court shall consider the nature, the extent, and the value
        of such services, taking into account all relevant factors, including –
                  (A) the time spent on such services;
                  (B) the rates charged for such services;
                  (C) whether the services were necessary to the administration of, or
                  beneficial at the time at which the service was rendered toward the
                  completion of, a case under this title;
                  (D) whether the services were performed within a reasonable amount of
                  time commensurate with the complexity, importance, and nature of the
                  problem, issue, or task addressed . . .

        8.      In order to receive compensation as an administrative expense under section 330, a

professional person must be employed under section 327 – the professional person must file an

appropriate application with the Court, and the Court must enter an order approving that

application.

        9.      While the Court has entered an order approving the Employment Application, the

United States Trustee filed an objection that argues that Attorney Jones is not disinterested and,

therefore, the Application should be denied.

        10.     To the extent the Court sustains the Employment Objection, Attorney Jones is not

entitled to compensation under section 330.

        11.     Additionally, the Application is deficient because the professional time summary

attached to the Application fails to describe each of the listed activities with adequate detail for the
Case 19-54628-sms        Doc 31     Filed 06/05/19 Entered 06/05/19 16:29:30          Desc Main
                                    Document     Page 3 of 4


United States Trustee and other parties to objectively review the Application. The lack of detail

prevents the United States Trustee from determining whether the services rendered were necessary

to the administration of Debtor’s case and whether the services were performed within a reasonable

amount of time.

       WHEREFORE the United States Trustee requests the Court (i) decline to award Milton D.

Jones any compensation, (ii) direct Milton D. Jones to turn the pre-petition retainer over to the

chapter 7 trustee, and (iii) grant such other relief as the Court may deem just.

                                                      NANCY J. GARGULA
                                                      UNITED STATES TRUSTEE
                                                      REGION 21

                                                      By:                /s/
                                                      Lindsay P. S. Kolba
                                                      Georgia Bar No. 541621
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard Russell Building
                                                      75 Ted Turner Drive, SW
                                                      Atlanta, Georgia 30303
                                                      (404) 331-4437
                                                      lindsay.p.kolba@usdoj.gov
Case 19-54628-sms        Doc 31    Filed 06/05/19 Entered 06/05/19 16:29:30            Desc Main
                                   Document     Page 4 of 4


                                CERTIFICATE OF SERVICE

       This is to certify that I have on this day electronically filed the foregoing United States
Trustee’s Objection Application for Final Compensation using the Bankruptcy Court’s Electronic
Case Filing program, which sends a notice of this document and an accompanying link to this
document to the following parties who have appeared in this case under the Bankruptcy Court’s
Electronic Case filing program.

Ron C. Bingham        ron.bingham@arlaw.com, lianna.sarasola@arlaw.com
Lisa F. Caplan        lcaplan@rubinlublin.com, ruluecf@gmail.com, akhosla@rubinlublin.com,
                      nbrown@rubinlublin.com, mhashim@rubinlublin.com,
                      jdabbs2@rubinlublin.com, RULUECF@GMAIL.COM,
                      BKRL@ecf.courtdrive.com
Milton D. Jones       miltondjones@comcast.net, mmajone1@comcast.net,
                      G61681@notify.cincompass.com
Robin J. Leigh        rleigh@law.ga.gov

       I further certify that on this day, I caused a copy of this document to be served via United
States First Class Mail, with adequate postage prepaid on the following parties at the address
shown for each.

 Michael Vincent Thrasher
 4 Cascade Pointe Dr SW
 Atlanta, GA 30331-8501


                                                                    /s/
                                                     Lindsay P. S. Kolba
                                                     Georgia Bar No. 541621
                                                     United States Department of Justice
                                                     Office of the United States Trustee
                                                     362 Richard B. Russell Building
                                                     75 Ted Turner Drive, SW
                                                     Atlanta, Georgia 30303
                                                     (404) 331-4437, ext. 152
                                                     lindsay.p.kolba@usdoj.gov
